Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-10, 12, 13, 16-18, and 20-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t go into detail about identifying domain values of an enumerated datatype wherein the domain values are unavailable in the structured search model in conjunction with the rest of the claim limitations.  The prior art of record also doesn’t teach obtaining a token sequence that is proximate to the sequence of other tokens as well as determining that the token sequence is an open-class part of speech in conjunction with the rest of the claim limitations.
Arguments given in Remarks of 9/09/2021 have been fully considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hart et al. US 10552462 B1 teaches tokenizing user-annotated names (Title).
Benn et al. US 20160037227 A1 teaches user defined keyword tags and associated identifier of media content for searching information in a database (paragraph [0015]).
Liu et al. US 20140149401 A1 teaches per-document index for semantic searching (Title).
Saeed et al. US 20180075161 A1 teaches extensible automatic query language generator for semantic data (title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


November 4, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152